 

Exhibit 10.1

 



NORTHWEST BIOTHERAPEUTICS, INC.

 

FORM OF SECURITIES PURCHASE AGREEMENT

  

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of                        , 2018 (the “Effective Date”), by and between
Northwest Biotherapeutics, Inc., a Delaware Corporation (the “Company”) and the
purchasers signatory hereto (each a “Purchaser” and together, the “Purchasers”).

 

Recitals

 

Whereas, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective S-3 registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement;

 

Whereas, the Company desires to issue and sell shares of common stock of the
Company (the “Common Stock”) and two-year Class D-3 Warrants (the “Warrants”,
and together with the Common Stock, the “Offered Securities”), and has
authorized such sale and issuance; and

 

Whereas, each Purchaser desires to purchase the Offered Securities from the
Company on the terms and conditions set forth herein;

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Agreement To Sell And Purchase.

 

The Purchasers severally hereby agree to purchase, and the Company hereby agrees
to sell and issue to the Purchasers for an aggregate of One Million Dollars
($1,000,000) (the “Purchase Price”), 4,000,000 shares of Common Stock of the
Company (the “Shares”), at a purchase price of $0.25 per share and 2,000,000
Warrants, with an exercise price of $0.30 per share of Common Stock. The Company
has authorized the sale and issuance of the Offered Securities to the Purchaser.

 



  

 

 

2. Closing, Delivery And Payment.

 

The closing of the sale and purchase of the Offered Securities under this
Agreement will take place on June 22, 2018 or at such other time or place as the
Company and the Purchaser may mutually agree. At the closing of this offering
(the “Closing”), the Company will cause to be delivered to the Purchaser a DRS
book entry statement representing the Shares, against payment of the applicable
purchase price by wire transfer of immediately available funds to such account
as may be designated by the Company and the Warrant being purchased by the
Purchaser in the form attached hereto as Exhibit A.

 

3. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Purchaser that as of the
Closing hereunder:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a material adverse effect on the Company.

 

(b) All necessary corporate proceedings, votes, resolutions and approvals
relating to the issuance and sale of the Offered Securities will have been
completed by the Company. Upon execution, this Agreement will constitute a valid
and legally binding obligation of the Company, enforceable in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(c) The Shares purchased pursuant to this Agreement, will be, upon payment by
the Purchaser in accordance with this Agreement, duly authorized, validly
issued, fully paid and non-assessable.

 

(d) The Warrants are valid and binding obligations of the Company, and when the
shares underlying the Warrants have been paid for as provided in the Warrant,
then the underlying shares of common stock will be duly authorized, validly
issued, fully paid and non-assessable.

 

4. Representations and Warranties of the Purchaser.

 

Each Purchaser hereby represents and warrants to the Company that as of the
Closing hereunder:

 

(a) The Purchaser has full power and authority to enter into this Agreement.
Upon execution, this Agreement will constitute a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 



  

 

 

(b) At the time the Purchaser was offered the Offered Securities, it was (i) an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act or (ii) a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act.

 

(c) The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Offered Securities, and has so evaluated the merits and risks of such
investment.

 

(d) The Purchaser is an experienced investor in securities of companies in the
development stage, can bear the economic risk of its investment, including a
total loss, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Offered Securities. The Purchaser has conducted its own due diligence
review of the Company and received copies or originals of all documents it has
requested from the Company.

 

5. Miscellaneous.

 

5.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law. The parties hereby agree that any legal action, suit or
proceeding arising out of or relating to this Agreement will be brought in
federal or state court located in Delaware.

 

5.2 Entire Agreement; Amendments. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof or thereof may be amended, waived, discharged or
terminated, except by a written instrument signed by the Company and a majority
of the Purchasers.

 

5.3 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to be effective upon delivery when delivered (a) personally; (b)
by facsimile, provided a positive transmission report is received and a copy is
mailed no later than the next business day through a nationally recognized
overnight delivery service; (c) by overnight delivery with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications will be,

 

in the case of the Purchaser as set forth on the signature pages hereto,

 



  

 

 

and in the case of the Company:

 

Leslie J. Goldman

Senior Vice President

Northwest Biotherapeutics

4800 Montgomery Lane

Suite 800

Bethesda, MD 20814

email: lgoldman@nwbio.com

 

or at such other address and facsimile number as the receiving party will have
furnished to the sending party in writing.

 

5.4 Severability. The representations, warranties, covenants and agreements made
and incorporated by reference herein will survive any investigation made by or
on behalf of the Purchaser or the Company, and will survive for two years after
the Effective Date.

 

5.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof will inure to the benefit of, and be binding upon, the
respective successors, assigns, heirs, executors and administrators of the
parties hereto. The Purchaser may transfer or assign all or any portion of its
rights under this Agreement to any person or entity permitted under applicable
securities laws.

 

5.6 Interpretations. All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or persons or entity or entities may require. All references to “$”
or dollars herein will be construed to refer to United States dollars. The
titles of the Sections and subsections of this Agreement are for convenience or
reference only and are not to be considered in construing this Agreement. All
references to “including” shall be deemed to mean “including, without
limitation.”

 

5.7 Severability. In case any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

 

5.8 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is sought.

 

 

[Remainder of Page Intentionally Left Blank] 

 

  

 

 

In Witness Whereof, the parties hereto have executed this Common Stock Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

 

COMPANY:



    Northwest Biotherapeutics, Inc.                     By: Northwest
Biotherapeutics           Name:  Leslie J. Goldman           Title: Senior Vice
President                 PURCHASER:                       By:             Name:
          Title:    

 

 

 

[NWBO Securities Purchase Agreement - Signature Page]

 



  

